Case 2:19-cv-10339-MLCF-MBN Document 1-4 Filed 05/10/19 Page 1 of 2




              24TH JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON
                                 STATE OF LOUISIANA

       NO: 793482                                                                    DIVISION “G”

                                SUNCIA LAWSON AND MINNIE REED

                                                 VERSUS

              OAKWOOD SHOPPING CENTER, LLC AND/OR SHOE SHOW, INC.
                D/B/A SHOE DEPT. ENCORE, ABC INSURANCE COMPANY,
          SCHINDLER ELEVATOR CORPORATION, AND DEF INSURANCE COMPANY

    FILED: ____________________________                   ___________________________________
                                                          DEPUTY CLERK

                         NOTICE OF FILING OF NOTICE OF REMOVAL

    TO:    Plaintiffs, Suncia Lawson and Minnie Reed
           Through their counsel of record:
           Jason N. Baer, Esquire
           BAER LAW, LLC
           3000 Kingman St., Ste. 200
           Metairie, LA 70006

           PLEASE TAKE NOTICE that Schindler Elevator Corporation, Defendant in the above-

    captioned matter, filed in the United States District Court for the Eastern District of Louisiana its

    Notice of Removal of the above-captioned civil action to the United States District Court for the

    Eastern District of Louisiana.

           A copy of the Notice of Removal, attached as Exhibit “1,” is herewith served upon you as

    counsel of record for Plaintiffs; a copy of the Notice is also being filed with the Clerk of Court

    for the 24th Judicial District Court for the Parish of Jefferson, State of Louisiana, in conformity

    with 28 U.S.C. 1446(d), as amended.

    THE AUBERT LAW FIRM


    BY:
    CHRISTOPHER J. AUBERT, T.A.
    Louisiana State Bar Association No. 14057
    Email: caubert@aubertlaw.com
    JAMES P. MEYER
    Louisiana State Bar Association No. 14220
    Email: jmeyer@aubertlaw.com
    222 North Vermont Street
    Covington, Louisiana 70433
    Telephone: (985) 809-2000
    Facsimile: (985) 809-2001
                                                                                                  C
    ATTORNEYS FOR DEFENDANT
    SCHINDLER ELEVATOR CORPORATION
Case 2:19-cv-10339-MLCF-MBN Document 1-4 Filed 05/10/19 Page 2 of 2




                                   CERTIFICATE OF SERVICE

           I certify that a copy of the foregoing Notice of Filing of Notice of Removal has been
    served on the following counsel by electronic mail, facsimile machine, or United States mail,
    postage prepaid and properly addressed, this 10th day of May 2019:
                                            Jason N. Baer, Esquire
                                            Email: jbaer@baerlawllc.com
                                            Joshua A. Stein, Esquire
                                            Email: jstein@baerlawllc.com
                                            BAER LAW, LLC
                                            3000 Kingman St., Ste. 200
                                            Metairie, LA 70006
                                            - and -
                                            Michael S. Brandner, Jr., Esquire
                                            Email: mbrandner@mikebrandner.com
                                            Scot Koloski, Esquire
                                            Email: skoloski@mikebrandner.com
                                            MIKE BRANDER INJURY ATTORNEYS
                                            2000 Clearview Pkwy., Ste. 201
                                            Metairie, LA 70001
                                            ATTORNEYS FOR PLAINTIFFS



                                                       ________________________________
                                                       JAMES P. MEYER




                                                 -2-
